Citation Nr: 1132042	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of transient ischemic attacks, including as secondary to service-connected hypertension. 

2.  Entitlement to service connection for an abdominal aortic aneurysm, including as secondary to service-connected hypertension. 

3.  Entitlement to service connection for diabetes mellitus with peripheral neuropathy, including as secondary to service-connected hypertension. 

4.  Entitlement to an increased rating for hypertension, currently rated 20 percent disabling.  

5.  Entitlement to an increased rating for dermatitis of the abdomen and buttocks, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to February 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in White River Junction, Vermont, and Togus, Maine.  The case is currently under the control of the VA RO in Detroit, Michigan.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran testified at a hearing before the Board in May 2011 that his service-connected hypertension had worsened since his last VA compensation examination in May 2009 and that his treating VA physicians had changed his medication regimen.  Therefore, current VA and non-VA treatment records must be obtained and he must be afforded an examination to assess the current extent and severity of the disability.  

The record also contains letters from VA physicians dated in September 2008 and February 2009 regarding the coverage area of the Veteran's service-connected dermatitis.  However, the Veteran testified at his hearing before the Board that the dermatitis had spread down his legs since that time.  Therefore, he must be afforded another examination to determine the current extent and severity of his service-connected skin disability.  

The Veteran also testified at his hearing before the Board that VA examiners had told him that his diabetes mellitus and peripheral neuropathy, as well as the transient ischemic attacks that were detected on x-ray examination in July 2007, were the result of his service-connected hypertension.  He also stated that VA examiners had attributed the abdominal aortic aneurysm found on ultrasound examination in July 2007 to his hypertension.  Therefore, the Veteran must be afforded an examination to obtain a medical opinion as to the etiology of the Veteran's transient ischemic attacks, abdominal aortic aneurysm, and diabetes mellitus with peripheral neuropathy.  

The Veteran indicated at his hearing before the Board that he has received treatment for the above disabilities at the Ann Arbor and Saginaw, Michigan, VA Medical Centers and at the VA outpatient clinic in Oscoda, Michigan.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for transient ischemic attacks, an abdominal aortic aneurysm, diabetes mellitus, peripheral neuropathy, and a skin rash since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain all pertinent medical records from the VA Medical Centers in Ann Arbor and Saginaw, Michigan, and from the VA outpatient clinic in Oscoda, Michigan subsequent to February 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination(s) to determine the etiology of any transient ischemic attacks, abdominal aortic aneurysm, or diabetes mellitus, including any peripheral neuropathy, found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has residuals of transient ischemic attacks, an abdominal aortic aneurysm, or diabetes mellitus, including any peripheral neuropathy.  In this regard, the examiner must discuss and distinguish the VA studies in July 2007, as well as any other medical opinion in the record.  If residuals of transient ischemic attacks, an abdominal aortic aneurysm, or diabetes mellitus, including peripheral neuropathy, is diagnosed, the examiner must state whether such disorder is related to the Veteran's military service.  If any such diagnosed disorder is not related to the Veteran's military service, the examiner must provide an opinion as to whether any current residuals of transient ischemic attacks, an abdominal aortic aneurysm, or diabetes mellitus, including peripheral neuropathy, was caused or aggravated by a service-connected disorder, to include the Veteran's hypertension.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

3.  The Veteran must also be afforded the appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include blood pressure readings.  After accomplishing blood pressure readings, the examiner must review the previous blood pressure readings since January 2007 and specifically indicate whether the Veteran's service-connected hypertension is manifested by diastolic pressure predominantly 120 or more.  It must also be noted whether the Veteran is taking medication to control his service-connected hypertension.  The examiner must also provide an opinion as to whether headaches reported by the Veteran are symptoms of his service-connected hypertension, or a separate chronic disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.  

4.  The Veteran must also be afforded an appropriate VA examination to determine the nature and severity of his service-connected dermatitis.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must report the current extent and severity of any findings, stating the percent of the entire body affected by the service-connected dermatitis.  The examiner must state whether the disability has required the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more during the past 12 month period.  The report prepared must be typed.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the above development has been completed, the Veteran's claims for service connection for residuals of transient ischemic attacks, for an abdominal aortic aneurysm, and for diabetes mellitus with peripheral neuropathy, each to include as secondary to a service-connected disorder, to include hypertension, as well as the claims for increased ratings for hypertension and for dermatitis must be readjudicated.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


